IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                           No. 97-10597
                                        (Summary Calendar)



CRYSTAL CINEMA,
                                                                                   Plaintiff-Appellant,

                                                versus

CITY OF LUBBOCK, TEXAS,
                                                                                 Defendant-Appellee.



                           Appeal from the United States District Court
                               for the Northern District of Texas
                                    USDC No. 97-CV-002-C


                                            July 16, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

       Crystal Cinema, Inc. (“Crystal”), a now-defunct retail store that sold adult products including

videos, magazines, and novelties, and also offered on-site private booths for adult-movie viewing,
appeals the district court’s holding that a City of Lubbock ordinance regulating licensing of sexually-

oriented businesses is constitutional both on its face and as applied to Crystal. We have reviewed the

record and the briefs of the parties and hereby AFFIRM.

                     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       As an adult entertainment business, Crystal was subject to City regulations requiring sexually-

oriented enterprises to obtain an annual permit since the January 23, 1986 adoption of City Ordinance

8874. The City Council determined that in the best interest of the public safety and public health of

   *
   Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the citizens of Lubbock, regulation was needed (1) to prevent solicitation for acts of prostitution in

adult entertainment establishments and enterprises; (2) to provide certain minimum standards and

regulations for adult entertainment establishments and enterprises; and (3) to provide standards for

operators and employees of adult entertainment establishments and enterprises. In addition, the City

determined that adult entertainment establishments and enterprises may endanger the public safety

or health by contributing to the decline of residential and business neighborhoods and the growth of

criminal activity. Thus, the City adopted Ordinance 8874, amending Article IX, Chapter 14 of the

Lubbock Code of Ordinances. On July 11, 1996, the City of Lubbock adopted Ordinance 9903, also

amending Article IX, Chapter 14 of the Lubbock Code of Ordinances. It is Ordinance 9903 to which

Crystal objects.

       Ordinance 9903 requires that sexually-oriented businesses apply for and be granted an annual

permit in order to operate in Lubbock. L.C.O. 14-249. The City Secretary must notify the applicant

as to the approval or denial of its application within forty-five days of receipt. L.C.O. 14-247(b).

Unless one or more specified disabling co nditions exist, the City Secretary is required to issue the

permit to the applicant. L.C.O. 14-247(c). The regulations require, among other specifications, that

an application be accompanied by a diagram of the business premises; that the premises have a

manager’s station from which employees monitor all parts of the premises to which patrons have

access, excluding bathrooms; and that “specified sexual activities” as defined in the regulations to

include masturbation, shall not be permitted on the premises. L.C.O. §§ 14-243(a)(2); 14-256(a)(4) -

(6).

       On October 21, 1996, the City Secret ary posted a letter addressed to Crystal, notifying

Crystal that its permit would expire on December 31, 1996, and requesting that Crystal complete an

application for renewal. An application form was enclosed with the letter. Upon receipt of its

application, the City Secretary subsequently notified Crystal that the application was incomplete with

respect to the requirements that it be accompanied by: (1) a surety bond or other approved surety;

(2) specified information relating to employees of the business; (3) a diagram of the premises; and (4)


                                                  2
a lease or other documentation indicating that the applicant had a legal right to occupy the premises.

After receiving additional documentation from Crystal on December 6, 1996, the City Secretary

forwarded the application and submissions to the Chief of Police for investigation as provided by the

regulation. L.C.O. 14-244(a).

       Corporal William C. Bates of the Lubbock Police Department, acting on behalf of the Chief

of Police, and the City Health Inspector investigated Crystal pursuant to the requirements of the

regulation. They found that the diagram submitted by Crystal did not meet the ordinance’s

requirements in several ways. First, it did not depict certain interior spaces and fixtures of its

premises. Seco nd, the diagram did not include a manager’s station of the size specified by the

regulations or a manager’s station with an unobstructed, direct view of each video viewing booth.

Third, the diagram did not depict the location of overhead lighting fixtures.

       During a December 3, 1996 inspection of the premises, Bates and the City Health Inspector

discovered that the business did not contain a manager’s station of the required dimensions with an

unobstructed view of each video viewing booth. Further, the store’s lack of overhead lighting and

closing doors to the video viewing booths prevented employees on duty from monitoring patron

activities within the booths. During the same inspection, Bates and the Healt h Inspector also

discovered substances appearing to be semen in several of the viewing booths. Laboratory tests of

those substances resulted in positive results for the existence of sperm. The Health Inspector

permitted Crystal an opportunity to continue operation while preventing prohibited activities by

monitoring as required, and cleaning all suspected semen from the premises. On December 19, the

Health Inspector again inspected the premises and again found numerous booths with suspected

semen material which later tested with positive results for sperm. On December 19, the Health

Inspector witnessed a patron in a viewing booth, apparently masturbating. Following the December

1996 inspections of Crystal, the Police Department recommended to the City Secretary that Crystal’s

application be denied as it was incomplete. The City Secretary informed Crystal of the subsequent

denial by letter dated January 10, 1997. Crystal was notified of its right to appeal the denial of its


                                                  3
application to the City’s Permit and License Review Board, pursuant to City Code provisions.

L.C.O. 14-252.

        Maintaining that it was not issued a new license to operate based on the ordinance and was

thus forced to close its store, Crystal brought a complaint against the City in federal district court,

asserting that Ordinance 9903 was both facially unconstitutional and unco nstitutional as applied.

Crystal requested (1) a preliminary injunction or temporary restraining order; (2) temporary

injunction; (3) permanent injunction; and (4) attorney’s fees. The district court denied Crystal’s

petition for temporary injunctive relief after hearing. The parties proceeded to hearing on the

complaint for permanent injunctive relief and declaratory judgment. The district court found that the

ordinance was constitutional on its face and as applied to this plaintiff. The court also held that the

Crystal lacked standing, because it caused its own injury and did not show a causal connection

between the ordinance and the injury complained of. On appeal, Crystal urges that (1) Ordinance

9903 is unconstitutional; (2) the regulatory provisions of the ordinance were applied in an

unconstitutional manner; and (3) that it has the requisite standing to bring this claim.

                                              DISCUSSION

        This appeal presents mixed questions of law and fact. This court reviews the district court’s

factual findings only for clear error, while its legal conclusions are reviewed de novo. Bridges v. City

of Bossier, 92 F.3d 329, 332 (5th Cir. 1996) (citing Reich v. Lancaster, 55 F.3d 1034, 1044-45 (5th

Cir. 1995)).

        “The courts are designed to address only grievances of people who have suffered real injuries

causally linked to the defendant's alleged unlawful conduct and likely to be redressed by the requested

relief.” Westfall v. Miller, 77 F.3d 868, 870-71 (5th Cir. 1996) (citing U.S. Const. art. III;

Northeastern Florida Chapter of the Associated General Contractors of America v. City of

Jacksonville, 508 U.S. 656, 661-65, 113 S.Ct. 2297, 2301-02, 124 L.Ed.2d 586, 595-96 (1993)).

In order to meet the standing requirement, Crystal must demonstrate (1) a concrete and particularized

injury; (2) a causal link to the City’s alleged unlawful conduct; and (3) a likelihood that the injury will


                                                    4
be redressed by a favorable decision. Id. at 871. Here, Crystal has offered no evidence of a link

between the injury it claims to have suffered and the City of Lubbock Code provisions regarding

sexually-oriented businesses. As the district court noted, Crystal voluntarily chose not to submit a

completed application and a permit thus was denied. Any injury sustained by Crystal is a result of

its own failure or refusal to submit the completed application. Crystal failed to demonstrate a causal

connection between the ordinance and the injury about which it complains.

        Crystal argues that in these circumstances, it need not establish the causal link between its

injury and the City’s activities. Directing our attention to Freedman v. Maryland, 380 U.S. 51, 55-58,

85 S.Ct. 734, 737-39, 13 L.Ed.2d 649 (1965), Crystal insists that it may bring a facial challenge to

this licensing scheme because there are insufficient safeguards to protect it from the licensor. The

Supreme Court has instructed that facial challenges are “permitted in the First Amendment context

where the licensing scheme vests unbridled discretion in the decisionmaker and where the regulation

is challenged as overbroad.” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 223, 110 S.Ct. 596, 603,

107 L.Ed.2d 603 (1990) (citing City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789,

798, and n. 15, 104 S.Ct. 2118, 2125 n. 15, 80 L.Ed.2d 772 (1984)). Further, one may challenge

such a statute facially without the necessity of first applying for, and being denied, a license. See City

of Lakewood v. Plain Dealer Publishing Co., 486 U.S. 750, 759, 108 S.Ct. 2138, 2145, 100 L.Ed.2d.

771 (1988).

        Crystal urges that the ordinance is unconstitutional on its face because it does not set time

periods within which an investigation by the Chief of Police and various other inspections by City

departments must be completed. Such discretion, Crystal maintains, is a threat to its free expression.

The record reveals, however, that the ordinance on its face does not vest unbridled discretion in the

licensing authority or create a danger to free speech. The ordinance provides that the City Secretary

must issue the permit unless one or more specific disabling conditions exist. Under the Code, the City

Secretary must inform the applicant as to approval or denial of the license within forty-five days of

receipt of the completed application. The City Secretary testified that if neither the Chief of Police


                                                    5
nor a sub-inspector provides information as to a disabling condition, the City Secretary is required

under the Code to issue the permit and to give notice to the applicant within the forty-five-day period.



        While the periods for inspection are not defined in the ordinance, we find that the overall

forty-five-day period for the City to respond to applications eliminates the need for specific inspection

periods and is, in itself, exceedingly reasonable. The Supreme Court in Freedman held that a

municipality must ensure that any restraint before judicial review of the licensing process is limited

to a specified brief period. See Freedman, 380 U.S. at 51; 85 S.Ct. at 734. In Teitel Film Corp. v.

Cusack, 390 U.S. 139, 141, 88 S.Ct. 754, 755-56, 19 L.Ed.2d 966 (1967) (per curiam), the Supreme

Court found that fifty to fifty-seven days is not a specified brief period. This circuit has analyzed

these holdings on previous occasions. We have explained that the fifty- to fifty-seven-day period

failed because the regulation in Teitel was content-based. See TK’s Video, Inc. v. Denton County,

Texas, 24 F.3d 705, 708 (5th Cir. 1994). In TK’s Video—a case that involved a content-neutral

regulation similar to the one at issue here—we held that a sixty- day licensing period provided an

appropriate timeframe for the time-consuming tasks of reviewing applications, performing

inspections, preparing identification cards, and the like. Id. So, too, we find that the City of

Lubbock’s forty-five-day period under the ordinance is a reasonable timeframe for the licensing

process. We are persuaded that the licensing scheme in question does not vest “unbridled authority”

in the decisionmaker. As the ordinance reveals no identifiable risk to free expression, it is not subject

to a facial challenge. Therefore, we dismiss Crystal’s contention that it may challenge the ordinance

without establishing a causal link between the City’s activities and its injury.

        Finally, Crystal urges us to find that the City applied the regulatory provisions of the

ordinance in an unconstitutional manner. Specifically, Crystal insists that though it remedied the

deficiencies in the application as pointed out by the City Secretary, its application was subsequently

denied for “incompleteness” relating to different factors to which Crystal was never given notice or

an opportunity to remedy.


                                                   6
       Crystal’s argument that the application of the ordinance was unconstitutional is tenuous, at

best. The record in this case indicates that the ordinance was applied in a constitutional manner with

regard to Crystal and the processing of Crystal’s permit application. Crystal was notified by the City

Secretary in October, 1996 to submit its 1997 application early, so that it would be processed prior

to the expiration of its license on December 31, 1996. The regulations clearly state the permit

application requirements that Crystal—and all other similar such businesses—must meet. Crystal

failed to meet these requirements in submitting its application, but was given the opportunity to

correct its mistake. It chose not to, and thus no permit was issued. As the City points out, there is

no provision in the ordinance which prevents an applicant from completing its application and

immediately reapplying for a permit if denied on grounds that the application is incomplete. Further,

the ordinance provides a right to appeal the denial of an application to the City’s Permit and License

Review Board. L.C.O. 14-252. The City Secretary notified Crystal in writing of its right to appeal.

These are steps that Crystal simply chose not to take. Based on the evidence of record, we do not

find that the ordinance was applied to Crystal in an unconsitutional manner. Therefore, Crystal’s

attack on the regulation as applied cannot stand.

                                           CONCLUSION

       For the foregoing reasons, we AFFIRM the decision of the district court.




                                                  7